.DAWKINS, J.
Defendants were charged and convicted of the crime of robbery. They reserved two bills of exception, the first to the charge of the trial judge with regard to the venue, and the second reserved to the overruling of the motion for a new trial, in which it was alleged that there had been no proof of the venue, and that the court had erred in its charge with respect thereto.
Bill No. 1.
In his per curiam to the first bill the trial judge saj's:
“The evidence in this case showed that the defendants left with the prosecuting witness, from Ludington, passed through De Ridder, and actually robbed the prosecuting witness at Bon Ami. No evidence was offered to show that any of those towns, is in the parish of Beauregard or in the state of Louisiana.
“I charged the jury that they could not' convict unless it be shown by the state beyond a reasonable doubt that the crime was committed in the parish of Beauregard', state of Louisiana, and I added that the three places mentioned were in Beauregard parish, state of Louisiana. Defendants objected to the charge on the ground it was an unlawful comment by the court on the facts.”
It is thus shown that, inasmuch as the court was of the view that he and the jury could take judicial cognizance of the fact that the towns of Ludington, De Ridder, and Bon Ami were in the parish of Beauregard, he could tell them that this was a fact, which he did. This, however, loses sight of the provisions of the Constitution and the Revised Statutes, which prohibit the judge from commenting on the facts. Const. 1913, art. 179; Const. 1921, art. 19, § 9; R. S. § 991.. Section 991, R. S., reads as follows;
“In charging the jury in criminal cases, the judge must limit himself to his knowledge of the law applicable to the case. In doing'so, he shalLabstain from stating or recapitulating the evidence so as to influence the decision on the facts. He shall not state or repeat to the jury the testimony of any witness; nor shall he give any opinion as to what facts have been proved.”
*827When he stated those municipalities were .in the parish of Beauregard, the judge commented upon a 'material fact in the case, .and the effect was to direct them to find that they were in the parish, which clearly violates the law referred to.
What the judge should have done was to charge the jury that they had the right to take judicial cognizance of the incorporated towns and villages in the parish, and if they found that, availing themselves of this right, the crime charged had been shown beyond a reasonable doubt to have, been committed at any place within the parish by the accused, it was-their duty to convict.
We "take it that the judge has no right to toll the jury that one material fact has been proven, any more than another; and to tell them that a given place, in which the proof showed the offense was committed, was in the parish, was the same as telling them that it had been committed within the jurisdiction over which their power and that of the court .extended.
The same question is presented in the second bill.
Por the reasons assigned the conviction is set aside, and this cause is remanded, to be proceeded with according to law and the views herein expressed.
PROVO STY, X, dissents, holding charge correct.